Fourth Court of Appeals
                                San Antonio, Texas
                                     September 9, 2016

                                   No. 04-16-00416-CV

  Robert LOWRY, MD; Neurology and Neurophysiology Associates, PA; JCMLR, PA; and
                              Lynnell Lowry, MD,
                                   Appellants

                                             v.

               Peter A. TARBOX, MD and/or d/b/a Peter A. Tarbox, MD PA,
                                    Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-20160
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
        We grant Luis Duran’s motion for extension of time to file the reporter’s record. We
order the record due September 16, 2016.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court